1




Exhibit 10.2
RESTRICTIVE COVENANT AGREEMENT


THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
this 7th day of October, 2016 (the “Effective Date”), by and between Chico’s
FAS, Inc., a Florida corporation, having a principal place of business at 11215
Metro Parkway, Fort Myers, FL 33966 (the “Employer”), and Diane Ellis (the
“Executive”). In consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree to the following:
1.Employment. Employer desires to employ Executive in the position of Brand
President, Chico’s (the “Position”), and Executive desires to accept such
Position. In the Position, Executive will assume a key role in the organization
that will require confidentiality and trust and will acquire information,
knowledge and experience with Employer that is proprietary, confidential, unique
and hard to replace. It would also place Executive at an unfair advantage should
Executive use this information, knowledge, and experience to further the
interests of anyone other than the Employer. As a result, Employer desires to
protect its rights in its proprietary, confidential and trade secret
information, and, as a condition of employment and for the consideration set
forth herein, Executive is willing to and has agreed to abide by and faithfully
observe the obligations and restrictions set forth herein.
2.    Confidential Information.
(a)    Nondisclosure and Non-use. Both during Executive’s employment with
Employer and thereafter, Executive covenants and agrees that Executive (i) shall
exercise the utmost diligence to protect and safeguard the Confidential
Information of Employer and its Affiliates; (ii) shall not disclose to any third
party any Confidential Information, except as may be required by Employer in the
course of Executive’s employment or by law; and (iii) shall not use, directly or
indirectly, for Executive’s own benefit or for the benefit of another, any
Confidential Information. Executive acknowledges that Confidential Information
has been and will be developed and acquired by Employer and its Affiliates by
means of substantial expense and effort, that the Confidential Information is a
valuable proprietary asset of Employer’s and its Affiliates’ business, and that
its disclosure would cause substantial and irreparable injury to Employer’s and
its Affiliates’ business. For purposes of this Agreement, “Affiliate” shall mean
any entity controlling, controlled by, or under common control of, Employer.
(b)    Definition of Confidential Information. “Confidential Information” means
all information of a confidential or proprietary nature, whether or not
specifically labeled or identified as “confidential,” in any form or medium,
that is or was disclosed to, or developed or learned by, Executive in connection
with Executive’s past, present or future employment with Employer and that
relates to the business, products, services, research or development of any of
the




--------------------------------------------------------------------------------

2




Employer or its Affiliates or their suppliers, distributors or customers.
Confidential Information includes, but is not limited to, the following: (i)
internal business information (including, but not limited to, information
relating to strategic plans and practices, business, training, marketing,
promotional and sales plans and practices, cost, rate and pricing structures,
accounting and business methods); (ii) identities of, individual requirements
of, specific contractual arrangements with, and information about, any of
Employer’s, or any of its Affiliates’, suppliers, distributors and customers and
their confidential information; (iii) trade secrets, know-how, compilations of
data and analyses, techniques, systems, formulae, research, records, reports,
manuals, documentation, models, data and data bases relating thereto; (iv)
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports and all similar or related information (whether or not
patentable); and (v) other information or thing that has economic value, actual
or potential, from not being generally known to or not being readily
ascertainable by proper means by other persons.
(c)    Not Confidential Information. Confidential Information shall not include
information that Executive can demonstrate: (i) is publicly known through no
wrongful act or breach of obligation of confidentiality; (ii) was rightfully
received by Executive from a third party without a breach of any obligation of
confidentiality by such third party; or (iii) was known to Executive on a
non-confidential basis prior to the Executive’s employment with Employer.
(d)    Presumption of Confidentiality. In any judicial proceeding, it will be
presumed that the Confidential Information constitutes protectable trade secrets
and Executive will bear the burden of proving that any Confidential Information
is publicly or rightfully known by Executive.
(e)    Return of Confidential Information and Materials. Executive agrees to
return to Employer either before or immediately upon the termination of
Executive’s employment with Employer any and all information, materials or
equipment which constitutes, contains, or in any way relates to the Confidential
Information and any other document, equipment or materials of any kind relating
in any way to the business of Employer in the possession, custody or control of
Executive which was obtained by Executive during the course of or as a result of
Executive’s employment with Employer whether confidential or not, including, but
without limitation, any copies thereof which may have been made by or for
Executive. Executive shall also provide Employer, if requested to do so, the
name of the new employer of Executive and Employer shall have the right to
advise any subsequent employer of Executive’s obligations hereunder.
3.    Non-Competition. Executive covenants and agrees that during the term of
Executive’s employment with the Employer and for a period of one (1) year after
the date of termination of the Executive’s employment hereunder for any reason
(the “Restricted Period”), Executive will not directly or indirectly, perform
any job, task, function, skill, or responsibility for a Competing Business that
the Executive has provided for Employer (and/or its subsidiaries) within




--------------------------------------------------------------------------------

3




the twelve month period immediately preceding Executive’s termination date. For
purposes of this Agreement, a Competing Business shall mean any direct
competitor of the Employer which, in general, means a specialty retailer of
better women’s apparel whose target customers are 30 years of age or older and
have an annual household income of $75,000 or more, including, but not limited
to: The J. Jill Group, Inc., L Brands, Inc., Soft Surroundings Holdings, LLC,
The Talbots, Inc., GAP, Inc., and Ascena Retail Group, Inc.
This covenant on the part of Executive shall be construed as an agreement
independent of any other provision of this Agreement; and the existence of any
claim or cause of action of Executive against Employer, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by Employer of this covenant. Executive expressly agrees that the restrictions
of this Section 3 will not prevent Executive from otherwise obtaining gainful
employment upon termination of Executive’s employment with Employer.


4.    Non-Solicitation of Customers, Suppliers, and Business Associates. For a
period of two (2) years after the date of termination of the Executive’s
employment for any reason, Executive shall not directly or indirectly induce,
solicit or encourage any customer, supplier or other business associate of
Employer or an Affiliate to terminate or alter its relationship with Employer or
Affiliate, or introduce, offer or sell to or for any customer or business
associate, any products or services that compete with an Employer product,
service, marketing item, or other item which presently exists, or is under
development or active consideration.
5.    Non-Solicitation of Employees. For a period of two (2) years after the
date of termination of the Executive’s employment hereunder for any reason,
Executive shall not, directly or indirectly, induce, solicit or encourage any
employee of Employer or its Affiliates to terminate or alter his or her
relationship with Employer or its Affiliates.
6.    Remedies.
(a)    Injunctive Relief. It is agreed by the parties hereto that any violation
by Executive of any of the covenants contained in herein would cause immediate,
material and irreparable harm to Employer and/or its Affiliates which may not be
adequately compensated for by money damages, and, therefore, Employer and/or its
Affiliates shall be entitled to injunctive relief (including, without
limitation, one or more preliminary injunctions and/or ex parte restraining
orders) in addition to, and not in derogation of, any other remedies provided by
law, in equity or otherwise for such a violation including, but not limited to,
the right to have such covenants specifically enforced by any court of competent
jurisdiction and the right to require Executive to account for and pay to
Employer and/or its Affiliates all benefits derived or received by Executive as
a result of any such breach of covenant together with interest thereon, from the
date of such initial violation until such sums are received by Employer and/or
its Affiliates.  The Restricted Period set forth herein shall be extended by any
period of time in which Executive is in breach of the covenants




--------------------------------------------------------------------------------

4




contained in this Agreement and for any period of time which may be necessary to
secure an order of court or injunction, either temporary or permanent, to
enforce any of the covenants contained in this Agreement.
(b)    Executive Acknowledgment. Executive acknowledges and agrees that the
periods of restriction imposed by the confidentiality and non-competition
covenants of this Agreement are fair and reasonably required for the protection
of Employer and its Affiliates.
7.    At-Will. Nothing in this Agreement in tended to alter the at-will nature
of the Executive’s employment.
8.    Severability. In the event that, and if for any reason, any portion of
this Agreement shall be held to be invalid or unenforceable, it is agreed that
the remaining covenants and restrictions or portions thereof shall remain in
full force and effect, and that if the validity or unenforceability is due to
the unreasonableness of the time or geographical area covered by said covenants
and restrictions, said covenants and restrictions of this Agreement shall
nevertheless be effective for such period of time and for such area as may be
determined to be reasonable by a court of competent jurisdiction.
9.    Integration. This Agreement contains the entire agreement between the
parties regarding the matters covered within it. To the extent other agreements
cover the matters contained herein, the provisions of such agreement shall be
read together with the provisions of this Agreement to afford Employer the
greatest protections allowed by applicable law.
10.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without reference to its
conflict of laws provisions.
11.    Binding Effect. This Agreement is binding upon the parties hereto and on
their respective heirs, personal representatives, successors and assigns.
Executive agrees that the obligations contained in this Agreement will survive
the termination of this Agreement.
12.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


EMPLOYER:




By: /s/ Kristin Oliver            DATE: 10/7/2016
                            






--------------------------------------------------------------------------------

5






EXECUTIVE:




/s/ Diane M. Ellis            DATE: 10/6/2016




